Title: To James Madison from Anthony Wayne, 15 June 1789
From: Wayne, Anthony
To: Madison, James


Dear SirRichmond State of Georgia 15th. June 1789
Permit me to congratulate you upon the adoption, & organization, of the Federal Constitution, a business in which you took so early—so conspicuous—& so Effectual a part, & altho’ I have not the honor of a seat in the Magnum Concilium of America—I feel myself much interested in her Dignity, wealth, & Power—& therefore take the liberty to suggest a measure which in my humble opinion will have a tendency to promote the whole—it is at least, interesting to the Southern States—& may merit some attention.
The present situation of this Country from the reiterated depredations of the Indians—on One Quarter—& the insiduous protection afforded our run-away Negros by the Spaniards on the other, are of so alarming & serious a nature as to th[r]eaten this lately flourishing State with ruin & desolation—unless timely Protected by Congress. I am now decidedly of Opinion that we shall never have a permanent peace with the Creek Nation (who are Numerous & insolent) until they experience our superiority or until an Army is Stationed for our Protection. I have been more than once engaged with those Indians—& always proved them Vulnerable—& was I clothed with proper Authority—& the necessary means—(which rests with you) I wou’d engage to raise—organize & discipline A Legionary Corps—in the course of a few months (say by Winter the season for Operation in this Climate)—at the head of which I wou’d pledge myself to Produce a Glorious—speedy—& happy Issue.
In fact—a regular force is indispensibly necessary to protect (not only) the Southern States against the Indians—but also the United States from the Ideal & insolent Claim of the Spanish Nation to that invaluable territory lately Ceded to Congress by the State of Georgia, possessing ever[y] possible advantage, that a happy Climate—luxuriency of soil & Navigation can afford—which in addition to other & further Cessions of Georgia & North Carolina—presents a field for National speculation vastly superior to all the Country between the Ohio & Mississipi.
These considerations will naturally draw the attention of Congress to this Quarter—& probably induce them to make an Establishment in the Southern District simular to that, which Genl. St. Clair presides over to the Westward—it will not only be an effectual barrier against the Indians & vague Claims of the Spaniards in future, but it will also open an Ample fund towards sinking the National debt, by the rapid sale of Lands superior to any on the Contenent, so that whatever expence may be incured at the first outset—will be more than Counterbalanced by the many Advantages resulting from it, independent of the expediency of a Measure equally fraught with—Prudence—honor—& Justice.
I candidly acknowledge that I feel myself interested in this business—not only as an individual—but as a Soldier—& a Citizen of America. You’l therefore have the goodness to pardon this liberty—& shou’d the Opinion I have hazarded—quadrate with your own, I am confident that you possess the Abilities to give it every necessary, & Proper support in your House. I shall however be particularly gratified by your sentiments on this subject. Interim I am with every sentiment of Esteem Your Most Obt. & very Huml Sert
Anty. Wayne
